                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                                                )      Case No. 1:03CR00012-001
                                                )
v.                                              )      OPINION AND ORDER
                                                )
WILLIAM IVON TURNER,                            )      By: James P. Jones
                                                )      United States District Judge
                  Defendant.                    )

     Jennifer R. Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for United States; Nancy Dickenson-Vicars, Assistant Federal Public Defender,
Abingdon, Virginia, for Defendant.

      Defendant William Ivon Turner, a federal inmate, has filed a motion to set

aside or vacate part of his sentence pursuant to 28 U.S.C. § 2255. For the following

reasons, I will deny the motion.

      The defendant was sentenced by this court on August 27, 2003, after a jury

found him guilty of nine offenses that included armed bank robbery, carjacking, and

violating federal gun and conspiracy laws. Two of the nine counts were for

possession and use of a firearm in furtherance of a crime of violence, in violation of

18 U.S.C. § 924(c). The predicate offenses for his two § 924(c) convictions were

the armed bank robbery and the carjacking. See 18 U.S.C. §§ 2113(a), 2113(d),
2113(e), and 2119. He was sentenced to life imprisonment on four of these counts,

including the two § 924(c) convictions.1

       On July 22, 2016, Turner filed a second motion pursuant to 28 U.S.C. § 2255,

contending that his convictions on the § 924(c) counts were invalid based upon the

holdings of the Supreme Court in Johnson v. United States, 135 S. Ct. 2551 (2015)

(invalidating the residual clause of the “crime of violence” definition in the Armed

Career Criminal Act (“ACCA”) as unconstitutionally vague), and Welch v. United

States, 136 S. Ct. 1257 (2016) (holding that Johnson applied retroactively in

collateral review).2

       Turner’s § 2255 motion was held in abeyance while the Supreme Court heard

a related vagueness challenge that was eventually decided in Sessions v. Dimaya,

138 S. Ct. 1204 (2018) (invalidating the residual clause of the “crime of violence”

definition in the Immigration and Nationality Act’s definition of an aggravated

felony). As most relevant to Turner’s § 2255 motion, the Supreme Court recently

invalidated the residual clause of § 924(c). United States v. Davis, 139 S. Ct. 2319



       1
          The Fourth Circuit upheld Turner’s convictions, as well as his sentence of life
imprisonment for his carjacking conviction. United States v. Turner, 389 F.3d 111 (4th
Cir. 2004), cert. denied, 544 U.S. 935 (2005). The Fourth Circuit also dismissed his appeal
of my denial of Turner’s first § 2255 motion, which was based on numerous claims of
ineffective assistance of counsel. United States v. Turner, 268 F. App’x 230 (4th Cir. 2008)
(per curiam) (unpublished).
       2
         The Fourth Circuit granted Turner authorization to file a successive § 2255
motion. Order, No. 16-9544 (4th Cir. July 22, 2016).
                                            -2-
(2019); see also United States v. Simms, 914 F.3d 229, 252 (4th Cir.) (holding that

the residual clause of the “crime of violence” definition in § 924(c)(3)(B) was

unconstitutionally vague, but noting that § 924(c)(3)(A) does not suffer from the

same vagueness concerns), cert. denied, 140 S. Ct. 304 (2019). The Davis Court

reasoned that § 924(c)(3)(B) suffered from the same unconstitutional vagueness as

the ACCA’s residual clause. The United States has filed a Second Supplemental

Motion to Dismiss to address the applicability of the Davis decision to Turner’s §

2255 motion, and the matter is now ripe for decision.

      A “crime of violence” is defined in § 924(c)(3) as a felony offense that “has

as an element the use, attempted use, or threatened use of physical force against the

person or property of another.” 18 U.S.C. § 924(c)(3)(A). Prior to Davis, the

residual clause in § 924(c)(3) encompassed any felony offense that “by its nature,

involves a substantial risk that physical force against the person or property of

another may be used in the course of committing the offense.”              18 U.S.C. §

924(c)(3)(B). The first clause of the statute is referred to as the “force” clause, while

the second clause is known as the “risk of force” clause and was found to be

unconstitutionally vague in Davis.

      In his present § 2255 motion, Turner contends that his § 924(c) convictions

rested on the invalidated residual clause, so that these convictions must be set aside.

However, the government is correct that the Fourth Circuit has already determined


                                          -3-
that bank robbery by force or violence and carjacking respectively qualify as crimes

of violence pursuant to § 924(c)(3)(A) rather than the residual clause. See United

States v. Evans, 848 F.3d 242, 246–48 (4th Cir.) (holding that the crime of

carjacking, which may be committed by “force and violence or by intimidation,”

qualifies as a crime of violence under the force clause, because the statute necessarily

“requires the threatened use of [physical] force.”), cert. denied, 137 S. Ct. 2253

(2017); United States v. McNeal, 818 F.3d 141, 152–53, 157 (4th Cir.) (holding that

the crime of federal bank robbery, which may be committed by “force and violence,

or by intimidation,” qualifies as a crime of violence under the force clause, because

the statute necessarily “involves the threat to use [physical] force.”), cert. denied,

137 S. Ct. 164 (2016).3 Therefore, I find that Turner’s § 924(c) convictions are not

disturbed by Davis, because his predicate offenses of federal bank robbery and

carjacking fall within § 924(c)(3)(A) rather than the invalidated residual clause.




      3
          The Fourth Circuit recently reaffirmed its reasoning and holding in McNeal in
determining that Hobbs Act robbery qualifies as a crime of violence pursuant to
§ 924(c)(3)(A) rather than the residual clause. United States v. Mathis, 932 F.3d 242, 266
(4th Cir. 2019).

                                           -4-
      For these reasons, it is ORDERED that the United States’ Second

Supplemental Motion to Dismiss, ECF No. 163, is GRANTED.4 A separate final

order will be entered forthwith.

                                                ENTER: December 9, 2019

                                                /s/ JAMES P. JONES
                                                United States District Judge




      4
           The United States filed a Motion to Dismiss on October 11, 2016, ECF No. 127,
and a Supplemental Motion to Dismiss on June 7, 2018, ECF No. 157. It now relies solely
on the grounds set forth in the Second Supplemental Motion to Dismiss, and accordingly
its earlier motions are terminated as moot.
                                          -5-
